Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.1 Filed 06/17/21 Page 1 of 76

FILED -GR

June 17, 2021 9:50 AM
CLERK OF COURT
U.S. DISTRICT COURT
UNITED STATES OFAMERICA WESTERN DISTRICT OF MICHIGAN

IN THE UNITED STATES DISTRICT COURT —_8Y__lib__ SCANNED BY: Rod
FOR THE WESTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
1:21-cv-506
LARRY DARNELL JONES Paul L Maloney - U.S. District Judge
Sally J. Berens- U.S. Magistrate Judge
Plaintiff,
HON:
V. Docket No.
Complaint

Civil Right Action with Jury Demand

1. DEFENDANT REGIONAL MANAGER OF SECURITY ZACHARY JENKINS, NO.1., 1S
SUED IN HIS INDUVIAL CAPACITY AS AN EMPLOYEE OF O’BRIEN AND ASSOCIATE
SECURITY AND INVESTIGATIONS, EMPLOYED AT THE MENARDS LOCATED AT
5487 HARVEY ST., MUSKEGON MICHIGAN 49444,

2. DEFENDANT ASSISTANT GENERAL MANAGER ROBERT JAMES SAENA, NO. 2, IS
SUED IN HIS INDUVIAL CAPACITY AS AN EMPLOYEE AT THE MENARDS LOCATED
AT 5487 HARVEY ST., MUSKEGON MICHIGAN 49444.

3. DEFENDANT EMPLOYEE OF MENARDS DANIEL RALPH HERRERA, NO. 3.,1S
SUED IN HIS INDUVIAL CAPACITY AS AN EMPLOYEE AT THE MENARDS LOCATED
AT 5487 HARVEY ST., MUSKEGON MICHIGAN 49444.

4. DEFENDANT EMPLOYEE OF MENARDS DARRELL JAMES SMITH, NO. 4., IS SUED
IN HIS INDUVIAL CAPACITY AS AN EMPLOYEE AT THE MENARDS LOCATED AT
5487 HARVEY ST., MUSKEGON MICHIGAN 49444.

5. DEFENDANT NORTON SHORES POLICE OFFICER PEYTON E. HANEY, NO. 5., IS
BEING SUED IN HER INDIVIDUAL CAPACITY AS A POLICE OFFICER FOR THE
NORTON SHORES POLICE DEPARTMENT, LOCATED AT 4814 HENRY STREET,
SUITE 1, NORTON SHORES, MICHIGAN 49441

6. DEFENDANT NORTON SHORES POLICE SERGEANT TODD R. BAKER, NO.6., IS
BEING SUED IN HIS INDUVIAL CAPACITY AS A POLICE SERGEANT FOR THE
NORTON SHORES POLICE DEPARTMENT, LOCATED AT 4814 HENRY STREET,
SUITE 1, NORTON SHORES, MICHIGAN 49441

7, DEFENDANT NORTON SHORES POLICE LIEUTENANT MARC D. VANDERSTELT,
NO.7., IS BEING SUED IN HIS INDUVIAL CAPACITY AS A POLICE LIEUTENANT FOR
THE NORTON SHORES POLICE DEPARTMENT, LOCATED AT 4814 HENRY STREET,
SUITE 1, NORTON SHORES, MICHIGAN 49441
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.2 Filed 06/17/21 Page 2 of 76

8. DEFENDANT NORTON SHORES CITY ADMINISTRATOR MARK C. MEYERS, NO.8.,
IS BEING SUED IN HIS INDUVIAL CAPACITY AS CITY ADMINISTRATOR FOR THE
NORTON SHORES POLICE DEPARTMENT, LOCATED AT 4814 HENRY STREET,
SUITE 1, NORTON SHORES, MICHIGAN 49441

9. DEFENDANT EMPLOYEE OF MENARDS JENNIFER (A.K.A. JEN) LAST NAME
UNKNOWN, NO.9., IS SUED IN HER INDUVIAL CAPACITY AS AN EMPLOYEE OF
MENARDS LOCATED AT 5487 HARVEY ST., MUSKEGON, MICHIGAN 49444.

10. DEFENDANT EMPLOYEE OF MENARDS HUNTER CZINDER, NO.10., IS SUED IN
HIS INDUVIAL CAPACITY AS AN EMPLOYEE OF MENARDS LOCATED AT 5487
HARVEY ST., MUSKEGON MICHIGAN 49444.

Defendants.
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.3 Filed 06/17/21 Page 3 of 76

1
COMPLAINT

NOW COMES, the Plaintiff, LARRY DARNELL JONES, in pro per, by and through
his complaint, pursuant to 42 U.S.C § 1983; and sue the above named Defendants for violating
his First Amendment Rights to Petition the Government for the Redress of Grievances, to
Peacefully Assemble, (free association) to Practice his SON OF MAN Secular Religious Beliefs,
and to be free from Retaliations once the Defendants in violation of the Fourth Amendment
arrested the plaintiff in violation of MCL § 764.16(d) The Plaintiff also assert supplemental
jurisdiction pursuant 28 U.S.C. § 1367(a), to the applicable statute that authorizes the Federal
Court to address all state law claims. Pursuant to the 14 Amendment of the United States

Constitution, the defendants violated the Plaintiff's due process under § 1.

II.
JURISDICTION
Federal district courts have original jurisdiction over “all civil actions arising under the
constitution laws or treaties of the United States” See 28 U.S.C. § 1331; 28 U.S.C. § 1343(3),
provides; the district court shall have original jurisdiction of any civil action authorized by law to
be commenced by any person: (3) to redress the deprivation, under color of any state law, statute,

ordinance.
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.4 Filed 06/17/21 Page 4 of 76

Ill.
AMOUNT IN CONTROVERSY

The amount in controversy is Five Hundred Million Dollars ($500,000,000) in this action
exceeds the statutory limitations 28 U.S.C. §1332(a). The district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

50,000, exclusive of interest and costs.
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.5 Filed 06/17/21 Page 5 of 76

STATEMENT OF FACTS

On Wednesday, December 9%, 2020, Plaintiff Larry Darnell Jones, along with Frederick
Lee Banks arrived at Menards, located at 5487 Harvey Street, in Muskegon, Michigan. The
Plaintiff entered the store at approximately 12:30 HOURS, once inside, the Plaintiff and Mr.
Banks went separate ways to gather the items they needed. The Plaintiff, checked out with
cashier Nemar, at 12:37 HOURS the Plaintiff paid for six (6) items with an in-store credit

voucher. See Attached (Plaintiff Exhibit No. 1; Receipt time stamped at 12:37 HOURS on

December 9%, 2020.)
HMENARDA

IEN¢ ~ MUSKEOQON
5407 HARVEY STREET
MUSKEGON, MY 41444

KEEP YUUR RECEIPT
EIU 4 GY YARES OY PRO YYFE
Unless voted belie al lueeble ietans for
Hass on thts revetpt 913] be tn ite fore
of an In eture credit wunher {f Uw
retuit ju dune after 03/08/2)

Af you have teost bons regarding the
charge on yous recutpl, oleses

wsat] us at:
MKf rovtendiemards.cs

CHALE

Sale (rawaect ion
i 2b IGPLATE
W130 2 OG.
Wit $108 / LUG wal LPLATE
S323

WH 16 DECOR PLATE

arisier 2 W.@ 6.9
WH 20 OROUK PLATE

S113 0.99
TOT. 4.8
10S STATE OF Mt Ox 1a
TOFAL SALE 6.413
CERTIFICATE -BARLIUED 8.13
soni

faataing fe lance: 628.92
(G1 MEK UF EB = Og

THAME YOU, YOUR CASHIER, tener
4O41E UG SUT 12/0R/2N 12:31 SIE

As the Plaintiff completed his transaction, he then exited the store where he met up with
Frederick Banks, outside. Once outside, the Plaintiff, and Frederick L. Banks, were approached
by Regional Manager, Defendant Zachary Jenkins, No.1., DEFENDANT ASSISTANT

5
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.6 Filed 06/17/21 Page 6 of 76

GENERAL MANAGER ROBERT JAMES SAENA, NO. 2., DEFENDANT EMPLOYEE OF
MENARDS DANIEL RALPH HERRERA, NO. 3 and DEFENDANT EMPLOYEE OF
MENARDS DARRELL JAMES SMITH, NO. 4., all four defendants surrounded the Plaintiff
and Mr. Banks, forcing them back inside the store. Defendant Zackary Jenkins, stated who he
was and indicated that the Plaintiff and Frederick L. Banks, were caught on surveillance camera
stealing and would need to follow him back inside the store. The Plaintiff Larry Darnell Jones,
asked Defendant Zackary Jenkins, No. 1, if he was placing him under arrest. Defendant Zackary
Jenkins, replied, “YES”. The Plaintiff asked Defendant Zachary Jenkins, numerous times, (but
was denied) if he was free and able to leave. Defendant Jenkins answered “NO”. After
Defendant Jenkins and others secured the Plaintiff in the security room they proceeded to block
the doorway and refused to allow plaintiff to leave while falsely accusing the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable
person knew or reasonably should have known was a violation of the plaintiff's state statutory
and constitutional rights. Norton Shores Police Department was called and Defendant Officer
Peyton Haney, No. 5, arrived on the scene. Once Defendant Peyton Haney arrived, a civil
restitution was given to Frederick Banks, and he was released. See attached (Exhibit No.2;
Michigan Civil Restitution Demand Notice); and See attached (Exhibit No. 3; Picture ID for

Frederick L. Banks)
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelID.7 Filed 06/17/21 Page 7 of 76

cn

Michigan Civil Restitution Demand Notica

ee temeried rad ts tothe

norton

 

 

 

ae
oe a ied, ian waters ates

[Jos tichreeocari hl real pce of recovered pcperty Sti wt in salable conn,

Puy to un cho dercingen fn an menurt equal io 19 frnee tn petal price of Sn: net
viene ne prim of ten pecperty mucivnd, but nct lees than $52.00 or rene then

‘This notice i « ferred dercand for salum of the property invaived, I applicable, and the payment of fis smounis indicated above, a
total enwunt of $200 fe a rr nares er
ale thie octice an ete, we wll net the any batter chil ecion aguinel yuu.

‘You ere not required fo reapand to fis dernend ¥ you ballewe tart you or your minor child is not guilly of cormaitling retal fraud oF ¥ you
ae ee
your legal reepanelbilty for the setum of any fod pexpony Daymnest

Trees ch cuntememat 4p fem elected wet of rated
angs P tor jeu.

Please vend your check  reoney order tc: Mamanl, te.
Ciel Restiatien, C10 Nacurly Depertant

‘Any Queations regarding lhis araites shocid be nddramed to fe ‘Menards Chl Reeffullon Coondinater’. Feel tron to call 718-876-4009,
Monday — Friday during noraad business hours.

 

 

 

 

 

 

 

 

 

 

Sinattre of Subject Ou Tre
{Your cigentare bafcoles oaly thet you have recived 2 copy ol this notion und the meferenced siahete).
fangred a —
Dele Prepared Time atte teat aad
Mine 3 pee enemies Cc =
PLEAGE CUT OFF THIS BOTTOM PORTION AND SEND IN WITH YOUR PAYMENT
Todays Dots: _ Maran, lnc. Case umber, 3102 -120820 —_.1251
Menards Location (ci) inckdent oocuned at; MUSKEGON Date of incident, 120920
Anbar enclosed: $.
Frederick Barks Chack Payrnant Option
Tier i rr
CI) cash
Tour haoos + Apacs Rares 7 chect BANKS, FREDERICK
(ew ty tam ea) C7) Money Order i =
Sa.
roams eer =

 

wy ihe va mite

 

 

 
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelID.8 Filed 06/17/21 Page 8 of 76

However, the Plaintiff, who was not charged for stealing, was issued a citation for
trespass, and Plaintiff was Banned from Menards. After being falsely arrested, detained and held

against his will, for almost two hours, the Plaintiff was released.

In efforts to move forward with a lawsuit for illegally detaining and denying the Plaintiff
his Fourth Amendment rights, the Plaintiff requested a copy of the police report. See attached

(Exhibit No. 4; Norton Shores Police Report #2020-07533) via FOIA.
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.9 Filed 06/17/21 Page 9 of 76

INCIDENT/INVESTIGATION

7,
Norton Shores Police REPORT 2020-07533

MI 6162500

5487 HARVEY ST, Norton Shores Ml 49444

1 Retail Fraud - Theft

e4opo azmo-oz

Type: INDIVIDUAL/ NOT LAW ENFORCEMENT
= JAMES-ROBERT

ammar-i0

i
N
v
oO
L
v
e
D

 
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.10 Filed 06/17/21 Page 10 of 76

INCIDENT/INVESTIGATION REPORT
Norton Shores Police Department Case # 2020-07533

1=None 2=Bumed 3 Counlerieit/ Forged 4 Damaged / Vandalized 5 ~ Recovered 6 Seized 7= Stolen 8 = Uninown

IBR Quantity Type Mensurce Suspected Type

 

Suspect Hate / Bias Motivated: NONE

 

NARRATIVE
Attempted retail fraud.

 

 

 

 

R_CS2IBR By: NSPDCID!, 12/23/2020 09:27 Page 2

10
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.11 Filed 06/17/21 Page 11 of 76

Incident Report Additional Name List

 
  

OCA: 2020-07533

Norton Shores Police Department

     

 

Victim of

 

 

Name Code Name (Last, First, hiddie) Crimes DOB Age Race Sex

1) WI 1 HERRERA, DANIEL RALPH wia/i970 50 WM
Address “ Me - -
EmpVAddr . Bo. «
Moblie# = -

2) Wi 2 SMITH, DARREL JAMES w/1987 33 WM
Address - hm. -
Empi/Addr . Boe -
Moblic#: - ~

R_CS7RC Printed By: NSPDCIDI, 0104/2021 14:40 ; Page 2

‘ 11
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.12 Filed 06/17/21 Page 12 of 76

 

 

 

 

 

 
 

REPORTING OFFICER NARRATIVE OCA
Norton Shores Police Department 2020-07533
Victim Offense Date / Time Reported
MENARDS RETAIL FRAUD - THEFT Wed 12/09/2020 12:47

 

THE INFORMATION BELOW {S CONFIDENTIAL -POW USE BY AUTHORIZED PERSONNEL ONLY

 

12/09/2020

INFORMATION
I was dispatched to a shoplifting report at Menards 5487 Harvey St.

CONTACT WITH LOSS PREVENTION

I spoke with loss prevention employee Zachary Jenkins. Zachary advised that he observed two black males walking
down the isle together. One male concealed an item in his jacket. The males then went to the checkout and one male
stayed to pay for some items while the male that concealed the items walked out.

Zachary identified both males as Larry Jones and Fredrick Banks. Larry Jones was the male that paid for some items
while Fredrick Banks walked out. Zachary made contact with Larry and Fredrick outside of the store and had them
retum to the LP office.

Zachary advised that he issued a civil restitution for Fredrick. Fredrick concealed items not worth more than $25 and
let Fredrick go. Zachary advised he wanted Larry Jones trespassed for previous sexual harassment encounters at the
store. Zachary edvised they have had an employee identify Larry and wanted him trespassed due to the attempt retail
fraud and the sexual harassment. Zachary said Larry was previously warned about the sexual harassment and if it
happened again he would be trespassed. Loss prevention is going to send me copies of the sexual harassment reports
made by Menards LP employees and a copy of the video footage.

CONTACT WITH LARRY JONES

I spoke with Larry Jones and he was very upset about the whole situation and stated he didn’t steal anything. Larry
adviged he paid for the items and walked out. He was then stopped by LP employees and asked to return to the store
for stealing.

Larry requested through Dispatch that I TX him after I had cleared from the call. | spoke to Larry on the phone and
he was very upset and advised he didn’t steal anything. He wanted to make sure | wrote a factual report and viewed
the video footage. He said he didn’t make any sexual comments toward any employees. He stated he was a very
loyal customer to Menards and dida’t steal from them. Larry also stated that he was held against his will at Menards
and was held there for over two hours.

| advised Larry I would write a factual report and review the video footage.

DISPOSITION

I trespassed Larry Jones per Menards request. | reviewed video footage and saw Larry and Fredrick walking
together. Fredrick was pushing the shopping cart and conceals an item in his coat. Larry walks in front of Fredrick
during the concealing and takes the shopping cart from Fredrick. The two then go to the checkout and Fredrick
walks out the front door.

The footage also showed that they entered the isle they stole from at 12:31PM. They were caught by LP and put into
the room at 12:42PM. I arrived on scene at 12:57PM.

I will be attaching the LP report, for the previous sexual harassment reports, and video footage when I received them

 

 

Rega REN, PE Printed By: NSPDCJDI, (2/23/2020 09-27 Page 3

12
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.13 Filed 06/17/21 Page 13 of 76

 

 

REPORTING OFFICER NARRATIVE OCA
Norton Shores Police Department 2020-07533
Viethen : Offense Date (‘Time Reported
MENARDS RETAIL FRAUD - THEFT Wed 12/09/2020 12:47

 

 

 

 

TE SPOR TION SLOW IS CONFIDANTIAL - POR USE BY AL/THORILED PERSONNEL ONLY

from Menards.

Haney/47420

 

Reporting Dfftoer: HANEY, P. oo Prieted Gy: NEPDCIDI, TRISAGO ZT . Page 4

Pad

13
Incident Report Suspect List

Norton Shores Police Department

Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.14 Filed 06/17/21 Page 14 of 76

OCA: 2020-07533

 

Name (Last, First, Middie)
BANKS, FREDERICK LEE

Also Known Aa

Home Address

 

Business Address (EMPLOYED, LABORER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOB Age Race | Sex | Eth | Hat Wet Hair Eye Skin Deiver’s License / State.
xxhos 957 67 |B |M{U 508) 158) BLK| BRO} MED “
‘Scars, Marks, Tattoos, or other distinguishing features
Reported Suspect Detail Svepect Aus Race [= = “Weigt te
Weapon, Type Feature Make Model Color Caliber Dis of Travel
Mode of Trave
Veh ¥1/Mala/Model | Ds | Style oe | Lic/St | VIN
Hates Physiva Char
Name (Lact, Fiest, Middle) Also Known As Hee IRBOR VIEW CIR
416 ARBO!
a as DIBERVILLE, MS 39540
Resiness Address 517-619-9067
DoS Age Race | Sex | Ech | ligt Wet Hair Eye Skin Driver's Licenwe / State.
wef 956 64 |B iM 509 | 150 BRO J520488135385 MI
‘Scare, Marks, Taitoos, or other distinguishing features
Reported Suspect Detail Suspect Age Race = | a“ Wergit _
Weapon, Type Feature Make Model Color Caliber Dir of Travel
Mode of Travei
Veh Y¥r/Make/Mode! ei ue [es | VIN
Soiea Physical Char
R_CSEIBR Printed By: NSPDCIDI, 1223/1070 OF:27 Page 5

14
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.15 Filed 06/17/21 Page 15 of 76

CASE SUPPLEMENTAL REPORT Printed: 12/23/2020 09:27

oca: 202007533

     
 

Case Status: CLOSED Case Mang Status: CLOSED Occurred: 12/09/2020
Offense: RETAIL FRAUD - THEFT

Date/Time: 12/15/2020 16:22:49, Twesday
Supervisor Review Dute/ Time: 12/15/2020 16:48:19, Tuesday
Reference: Supplement

lnvestigntor: HANEY, P. E. (NSPDPEHI)
Supervisor: BAKER, T. R. (NSPDTRB/)
Contact:

 

12/15/2020

1 spoke with Zachary Jenkins regarding video of Larry Jones and Fredrick Banks. Zachary was unable to provide me
with a copy of the video. I recorded « video of the incident.

Zachary also provided me with a statement from the sexual harassment incident with Larry Jones and an employee.
Zachary advised he would be providing me with the sexual harassment reports when they become available.

Both the video and the statement will be attached to the report in RMS.

Payton Haney

 

Investigator Signature Supervisor Signature

. rues Page 6

15
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.16 Filed 06/17/21 Page 16 of 76

CASE SUPPLEMENTAL REPORT Printed: 12/23/2020 09:27

Norton Shores Police Department : Oca: 202007533

 

     

 

Case Status: CLOSED Case Mg Status: CLOSED Occurred: 12/09/2020
Offense: RETAIL FRAUD - THEFT

 

favestigntor: HANEY, P. E. (NSPDPEH1) Date / Time: 12/19/2020 07:27:28, Saturday

Bupervisor: BAKER, T. R. (NSPDTRBI) Supervisor Review Date / Tiree: 12/19/2020 09:03:58, Saturday
Contact: Reference: Supplement
12/19/2020

 

| attached surveillance footage of Larry Jones and Fredrick Banks in RMS. Both individuals are seen walking down the
isle together. Fredrick is seen pushing the cart and takes an item out of the cart. Fredrick and Larry switch places
pushing the cart. While they switch places, you can see Fredrick concealing the item in his jacket.

I've aleo attached a written statement by an employee regarding the sexual harassment against Larry Jones. As well as
the LP report written by Zachary Jenkins.

Haney

 

Page 7

16
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.17 Filed 06/17/21 Page 17 of 76

CASE SUPPLEMENTAL REPORT Printed: 01/04/2021 14:41

Norton Shores Police Department Oca: 202007533

  

 
 
 

Case Status: CLOSED Case Mag Status: CLOSED Occurred: 12/09/2020
Offense: RETAIL FRAUD - THEFT

 

Investigator: HANEY, P. E. (NSPDPEHI) Date / Time: 01/02/2021 09:51:14, Saturday

Supervisor: BAKER, T. R. (NSPDTRBI) Supervisor Review Date / Time: 01/02/2021 10:15:18 Saturday
Contact: Reference: Supplement
01/02/2021

 

During the incident on 12/09/2020, when Zachary approached Larry Jones and Fredrick Banks, he was accompanied by
Darrell Smith. Zachary had Darrell witness the interaction. Darrell stood by while Zachary approached Lary and

Fredrick. Zachary asked Larry and Fredrick to return to the loss prevention office, which both cooperated and were not
handeuffed.

Once in the loss prevention, Zachary had Daniel Herrera accompany hint, so Zachary wasn't alone in the office with
two subjects, Zachary wes the one who witnessed the retail fraud occur.

Both Darrell and Daniel were added to the name screen.

Haney/47420

 

Page 9
17
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.18 Filed 06/17/21 Page 18 of 76

CASE SUPPLEMENTAL REPORT Printed: 06/08/2021 16:28

Norton Shores Police Department Oca: 202007533

 
     

 

Case Status: CLOSED Case Mag Status: EXC CLEAR - VICTIM Occurred: 12/09/2020
Offense: RETAIL FRAUD - THEFT

 

 

Investigator: VANDERSTELT, M. D. (NSPDMDV1) Date / Time: 01/07/2021 14:49:07, Thursday
Supervisor: VANDERSTELT, M. D. (NSPDMDYV1) Supervisor Review Date / Time: 01/07/2021 14:49:13, Thursday
Contact: Reference: Supplement
INFORMATION:

L received information from City Manager Mark Meyers that Larry Jones sent him an email inquiring about this
incident. Mr. Jones requested Officer Haney identify other individuals from Menards involved in the incident on
12/9/20. On January 2, 2021, Officer Haney obtained additional names related to the incident.

L contacted Mr. Jones on Monday, January 4, 2021, and advised hin of the additional names added to the report, and a
copy of the supplement was emailed to Mr. Jones. Mr. Jones said he feels that Menards is making up the sexual
harassment claim to trespass him, and he doesn’t feel this is right. L explained to Mr. Jones that he would need to
contact Menards if he feels the situation was not handled correctly. Mr. Jones asked if I could find out when the
alleged harassment incideni took place.

I contacted Menards’ Regional Manager Zachary Jenkins and asked him for the date of the incident.

Jenkins said the first incident occurred on October 2, Jenkins also said he would send me a copy of Menards’ incident
report and witness statements related to the October 2 incident. I received the documents on January 7, 2021, and
attached them to this report.

SUMMARY:

Officer Haney was called to Menards for a retail fraud and trespass notice complaint. While conducting the
investigation, it was determined that Menards was not going to press charges on Mr. Banks for concealing
merchandise. Menards asked Officer Haney to inform Mr. Jones of the trespassing notices.

Menards trespassing notice was a combination of the October 2 incident, an incident that occurred three weeks later,
and the December 9 incident. As a result, the information provided was documented in this report. The Norton Shores
Police Department did not reveive any report of harassment by Mr. Jones from Menards before this report.

No criminal charges are being sought in this case; therefore, the case is closed.

I contacted Mr. Jones and advised him of the original date of the harassment allegation and the status of this
investigation.

STATUS:
Investigation closed.

 

Page 10

18
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.19 Filed 06/17/21 Page 19 of 76

CASE SUPPLEMENTAL REPORT Printed: 06/08/2021 16:28

OCA: 202007533

Norton Shores Police Department

 

Cause Status: CLOSED Case Mag Status: EXC CLEAR - VICTIM Oceurred: 12/09/2020
Offense: RETAIL FRAUD - THEFT

 

 

Investigator: VANDERSTELT, M. D. (NSPDMDV1) Date / Time: 01/07/2021 14:49:07, Thursday
Supervor: VANDERSTELT, M.D. (NSPDMDV1) Supervisor Review Date/Time: 01/07/2021 14:49:13, Thursday
Contact: Reference: Supplement
Lt, VanderStelt/47380

{01/07/2021 14:49, NSPDMDV 1, 684, NSPD]

 

Page 11

19
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.20 Filed 06/17/21 Page 20 of 76

On Saturday, December 19%, 2020, Defendant Peyton Haney, attached a surveillance
footage to the report along with a written statement from Defendant Zachary Jenkins, regarding
an alleged sexual harassment claim against the Plaintiff, in which The Plaintiff, Larry Darnell
Jones, knew nothing about. See attached (Plaintiff Exhibit No. 5; Case Supplemental Report

dated 12/19/2020)

CASE SUPPLEMENTAL REPORT Printed: 06/08/2021 16:28

Norton Shores Police Department

 

OCA: 202007533

   
    
 

Case Status: CLOSED Occurred: 12/09/2020

Offense: RETAIL FRAUD - THEFT

 

 

Lnvestigator: HANEY, P. &. (NSPOPEH!) Date / Time: 12/19/2020 07:27:28, Saturday
Supervisor: BAKER, T. R. (NSPDTRBI) Supervisor Review Date / Tims: 12/19/2020 09:03:58, Saturday
Contact: Reference: Supplement
12/19/2020

L attached surveillance footage of Larry Jones and Fredrick Banks in RMS. Both individuals are seen walking down the
isle together. Predrick is seen pushing the cart and takes an item out of the cart. Fredrick and Larry switch places
pushing the cart. While they switch places, you can see Fredrick concealing the itor in his jacket.

Cve also hed a written by an employee regarding the sexual harassment agninst Larry Jones. As well as
the LP report written by Zachary Jenkins.

Hansy

 

Tavestigator Signature Supervisor Signature

20
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.21 Filed 06/17/21 Page 21 of 76

Upon examining the report, the Plaintiff noticed two things. (1). Defendant Officer
Peyton Haney, conducted an improper investigation by not including all of the names of the
people that took part in the illegal arrest situation that occurred on December 9%, 2020. (2).
There was a “alleged Sexual Harassment” issue added to the report, that the Plaintiff never heard
of, or had a conversation with anyone about, or had anything to do with the incident that

Defendant Peyton Haney No. 5, was called out to Menards for on December 9", 2020.

After finding this disturbing information, the Plaintiff emailed City Administrator, Mark
C. Meyers, On December 24", 2020, with the following information: See attached (Exhibit No.

6; Email to Mark C. Meyers)

21
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.22 Filed 06/17/21 Page 22 of 76

December 24, 2020
Attention Mark C. Meyers, City administrator
Incident Number: 2020-07533

On December 9, 2020, Officer Payton Haney, conducted an improper investigation at the Menards
store located at 5487 Harvey Street, Muskegon Michigan, 49444:

1). | ask you to have Lieutenant Marc Vanderstelt, to direct Officer Payton Haney, to conduct a
proper investigation into ail of the employees at Menards who searched and seized me in violation of the
Fourth Amendment on December 9", 2020. At the time of the investigation, she did not include all of the
names of the peopie that took part in this illegal apprehension. Those names must be included in the
report, because this is a denial of my First Amendment right to petition the Government for the redress of
grievances.

2). As part of her report, she attached a letter dated 12/15/2020, from a Menards employee
named Jen Copeland, who stated in part:

(a).” To whom it may concern - approximately 2 ¥2 - 3 Months ago a Man came and asked me for
help around our screw/boit isle.”

(b). “He then said loud enough give me a half hour and I'll eat the shit out of you"

(©). “When | thought he was gone, | went back to Hardware (my department). He the found me
and handed me his business card. Which | threw away.”

3). This is what {'m asking you to have investigated because it is obvious from 12/15/2020 letter
from jen Copeland, that this occurred 3-months prior to December 9”, 2020, incident. Which Officer
Payton Haney, did not obtain the date that this alleged incident happened, nor did she obtain a video
tape of the incident of which Jen Copeland, said took place.

4). This alleged incident that the Menards Management and employee, Jen Copeland, is reporting
had nothing to do with the Third-degree Retail Fraud-theft that took place on December 9%, 2020, in
which | was not involved, but illegally arrested by the Menards lost prevention team. Furthermore, | had
no knowledge of this reported statement that she said | made to her to cause the Menards store to
trespass and ban me from their store. This is denial of my First Amendment rights of free Association.

5). 1 would appreciate the dates on which these incidents allegedly occurred. | appreciate your
time and consideration in having this investigated further. Thank you.

Respectfully,
Larry Darnell Jones
1di146246@ i
517-619-9067

22
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.23 Filed 06/17/21 Page 23 of 76

Unbeknownst to the Plaintiff, The Sexual Harassment allegations brought forward during
this investigation, were surprising, false, and violate the Plaintiff's First Amendment rights of
free association, by banning the Plaintiff and citing him for trespass, in which he had no

knowledge of.

On December 30%, 2020, the Plaintiff received an email response from Mr. Mark C.
Meyers, who indicated, “Lt. Marc Vanderstelt would follow up on Monday.” See attached

(Plaintiff Exhibit No. 7; Email reply from Mark Meyers)

 

 

mM Gmail Larry Jones <idj146246@gmail.com>
Larry Darnell Jones

2 messages

Larry Jones <idji46246@gmail.com> Mon, Dec 28, 2020, 4:10 PM

To: <markm@nortonshores.org>, <mmeyers@nortonshores.org>

Sent from my iPhonet
Attention Mark C.docx

 

Mark Meyers <MarkM@nortonshores.org> Wed, Dec 30, 2020, 10:47 AM
To: Larry Jones <idj146246@gmail.com>

Hello Mr. Jones,

Following our phone conversation on | discussed this matter with Police Chief Jon Gale. He will direct Lt. Marc Vanderste!t
to review the situation and your concerns when he returns to the office on Monday.

Sincerely,

Mark C. Meyers

City Administrator
City of Norton Shores
231-798-4391

— f —

From: Larry Jones <idj146246@gmail.com>

Sent: Monday, December 28, 2020 4:11 PM

To: Mark Meyers <MarkM@NortonShores.org>; Mark Meyers <MarkM@NortonShores.org>
Subject: Larry Darnell Jones

23
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.24 Filed 06/17/21 Page 24 of 76

On Saturday, January 2"4, 2021, Defendant Peyton Haney, updated the report to add Defendants
Darrell James Smith, and Daniel Ralph Herrera as requested by Plaintiff. See attached (Plaintiff

Exhibit No. 8; Case Supplemental Report dated 01/02/2021)

 

 

 

CASE SUPPLEMENTAL REPORT Printed: 01/04/2021 14:41
Norton Shores Police Department OCA: 202007533
THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY
Case Status: CLOSED Case Mug Status: CLOSED Occurred: 12/09/2020
Offense: RETAIL FRAUD - THEFT
Investigator: HANEY, P. E. (NSPDPEHI) Date / These: 01/02/202/ 09:51:14, Saturday
Supervisor: BAKER, T. R. (NSPDTRB1) . Supervisor Review Date / Time: 0//02/202! 10:15:18, Saturday
Contact: Reference: Supplement

 

01/02/2021

During the incident on 12/09/2020, when Zachary approached Larry Jones and Fredrick Banks, he was accompanied by
Darrell Smith. Zachary had Darrell witness the interaction. Darrell stood by while Zachary approached Larry and
Fredrick. Zachary asked Larry and Fredrick to return to the loss prevention office, which both cooperated and were not
handcuffed. :

Once in the loss prevention, Zachary had Daniel Herrera accompany him, so Zachary wasn’t alone in the office with
two subjects. Zachary was the one who witnessed the retail fraud occur.

Both Darrell and Daniel were added to the name screen.

Haney/47420

With further investigation, the time line and series of events do not match up for the
sexual harassment claim to be feasible. The Sexual Harassment claim presented itself to the
Plaintiff, while piggy-backing off a 911 call in leu of an attempt theft incident that occurred on
December 9, 2020 at Menard, located at 5487 Harvey Street, Muskegon, Michigan 49444, and
made aware of by the Plaintiff because the PLAINTIFF requested a copy of the police report,

24
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.25 Filed 06/17/21 Page 25 of 76

otherwise the Plaintiff would not have known of the “alleged sexual harassment” charges
thereof. According to the statements on December 30” 2020, provided on behalf of Defendants
Hunter Czinder, No. 10 See Attached (Plaintiff Exhibit No. 9; Witness Statement dated
December 30", 2020) Twenty-one (21) days after the attempted theft charges and trespass
citation issued on December 9", 2020. And approximately three (3) months from the “alleged

sexual harassment” claim, that has never been documented or heard of until now.

25
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.26 Filed 06/17/21 Page 26 of 76

Witness Statement

Honter Czinder

So it was back in October, Tiler from Building Materials walked a guest over to aisle 41 where
our joist hangers are and was assisting him with them. Jenn and I and were In the aisle right across
from them, aisle 117, putting away a bunch af screws from a pallet. Tiler stood and helped the guy
from what I remember about S or so minutes. I know he had to open a box and get more of a product
out for the guy or something slong those lines. The guy didn’t need Tiler’s help anymore so Tiler
walked away. I was watching most of the time because the guy looked kind of suspicious because I
think he had his hood up and just looked out of place. Anyway, Jenn and I continued to wark on the
screws that we were putting away. The guy continued to look at the metal stuff for the wood in thar
aisle and he said something out loud to us. I walked over there and Jenn stayed where she was. I was
never the most familiar with those products in hardware and I didn’t know the answer to his question, I
calied Jenn over to help me to see if she knew the unswer to what he needed. If I remember correctly, 1
got called away to do something else in the middle of her showing him one of the products and I
walked away for a few minutes. I came back to work on the screw pallet and I walked down the aisle
Tight across from Jenn and she was standing there with her arm on one of the shelves and was talking to
the guy and [t seemed like she was having a conversation with the guy like she knew him so I didn't
think anything of {t. About 5 or 6 minutes went by and Jenn was still talking to the guy in about the
same spot. In that moment, I do remember the thought crossed my mind about what if that guy was a
creep trying to do something but I didn’c think much of ft because you normally don’t ever think ft
would actually happen with you. I walked past one more time and looked at Jenn and mad eye contact
with her because I figured if she felt like she was in danger or something like that, she would give me

26
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.27 Filed 06/17/21 Page 27 of 76

some sort of motion or something to come over there but she didn't and continued talking to the guy. I
think I finished the pallet and I remember walking back to the hardware desk and I was doing
something there and I remember her coming up to the desk after about 15 total minutes talking with
this guy and she told me what happened and was seemed super anxious and not knowing what to do. I
remember her wanting to wait to go and talk to a General Manager because she didn’t think she could
all worked up. While she was telling me everything that was happening, we were walking around the
department and we were just about to the comer by Building Materials and Hardware automotive and
she was going to go to the bathroom and said she was going to talk to a GM later. I told her I was going
to talk to Bob, who was the GM at the time, about everything that happened. At that comer by Building
Materials, Bob was conveniently there so Jenn and I told him everything that happened and I remember
he took down what he looked like from Jenn and I and I walked away. Later that day, about 4 o’clock I
think it was when Jenn was supposed to leave, she came up to me and gave me a hug and thanked me
for going to Bob about it because she didn’t think she could and she told me she was kind of scared to
walk out to her car. 1 told her I would walk her out to her car if it made her feel better so we walked to
the desk and I told Rob, our department manager, that I was going to do that and he was okay with that.

About three weeks later, we had another screw pallet and Jenn and I both decided to work on it
together. We were in the aisle for about 20 or so minutes, if I remember correctly, when I looked over
, for some reason and saw the same guy in about the same place as before. I looked over at Jenn and
whispered to her and asked if that was the guy from about 3 weeks ago and she looked over at him
because he was looking away and said she couldn’t tell. A few seconds later, he saw us there putting
sctews away and approached us and I instantly knew it was him so I stood in front of Jenn so he
couldn't see or talk to her and he asked if he could have help with the joist hanger nails, So I walked
him over there keeping Jenn behind me and in sighr. I walk him over to them to about where the
incident happened before and kind of motioned her to walk away so nothing happened again. I helped

27
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.28 Filed 06/17/21 Page 28 of 76

and Defendant Jennifer AKA “Jen” last name unknown, No. 9. See Attached (Plaintiff Exhibit

No. 10; Defendant Statement)

(Af 5] 2020

ea

tu When ct ue Const

OL) La-JS ntti Ba
Man des bees Sn
luv done /balt ne Bo Ppclad A,
Tig What te daleal ike dec hao.

“ JS ee
E wet A. a ]

ihe; oa Ch ae ‘a ch a

A dhought fr wae Luter
ie ch thls Ong natant \
Ab Sin petra. ol hanttadl fA

28
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.29 Filed 06/17/21 Page 29 of 76

ea duane Cora. Wik 4 Mire

men diol Got ariley-<ptim ALL
Whee 5 WiekL Qi Ue Conte Gack,

ne Chintr (hnolies DHleye) ara L

Unt Uolhig. Ce motioed ne daar,
Anc an dea? Ua mL. thntt Bigot
He ePronet of tum bgain Lift Ute
ww). 4 aeculiol fo Get bat af TAL
Quilting nol bre ip. Llti, Bul
Haart hin. lplliig, do gee my atten
St sameutl tune + ute gain Aepgoecl
dun’, S huly doit pul ae basing
wink. I dot know whet te bite
Ko cL Naked, Ma. aptiere typ AMY OUL),

/
x ask Lfou.
| Loge “3620

29

  
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.30 Filed 06/17/21 Page 30 of 76

Written on December 15", 2020, it is indicated that this “alleged sexual harassment” took place
approximately 2 4-3 months prior to the December 9", 2020 incident, which would place us in

September 2020.

The Plaintiff, Larry Darnell Jones, was rehabbing a home on Reynolds Street in
Muskegon Heights, Michigan over the summer of 2020. As a long time, faithful and loyal
customer of Menards, the Plaintiff made numerous trips to Menards on a daily and weekly basis.
If there was ever a time that sexual harassment or misconduct could or would have occurred,
along with a threat of trespassing, surely no one informed the Plaintiff of this. If it was so, the
Plaintiff would not have been allowed to shop at Menards since September. The Plaintiff in fact
has shopped at Menards at least seven (7) times from September 2020, to December 9%, 2020
See the Attached Exhibits (Plaintiff Exhibit No. 11; Receipt dated August 31, 2020); (Plaintiff
Exhibit No. 12; Receipt dated November 23rd, 2020 at 11:32 HOURS); (Plaintiff Exhibit No.
13; Receipt dated November 23, 2020 at 12:04 HOURS); (Plaintiff Exhibit No. 14; Receipt
dated November 25th, 2020 at 11:12 HOURS); (Plaintiff Exhibit No.15; Receipt dated
November 28th, 2020 at 11:19 HOURS); (Plaintiff Exhibit No. 16; Receipt dated November
28%, 2020 at 15:50 HOURS); (Plaintiff Exhibit No. 17; Receipt dated December 7th, 2020 at
7:40 HOURS); (Plaintiff Exhibit No. 18; Credit Voucher dated December 8, 2020 at 11:34
HOURS); ); (Plaintiff Exhibit No. 19; Credit Voucher dated December 9%, 2020 at 8:15
HOURS); (Plaintiff Exhibit No. 20; Receipt dated December 9th, 2020 at 8:15 HOURS);
(Plaintiff Exhibit No. 21; Receipt dated December 9th, 2020 at 8:21 HOURS); (Plaintiff Exhibit

No. 21; Receipt dated December 9th, 2020 at 13:09 HOURS);

30
, Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.31 Filed 06/17/21 Page 31 of 76

MENARDSS

MUSKEGON
5487 HARVEY ST
MUSKEGON, MI 49444

MOA A

Not valli for rebate submissions

Allowable returns for items on this receipt
will be in the form of an in store credit

voucher if the return is done after
11/29/2020

1-1/2" EGALV ROOFING NALL30L8
BUCKET
2291640 129.96 29.96
10 TIMBERCREST OSC3/4" SAGE
1469692 7015.28 106.96
126° TIMBRCRST JTRIM 3/4°SAGE
1469696 6405.06 325.12
9 X 100° TYPAR HOUSE WRAP
1612995 1109.00 109.00
04" CEDAR CREEK .040 SAGE
1469683 168@4,29 720.72
STEEL STARTER STRIP 10 HEAVY
PROFILES
1461020 15@3.19 47.85
Subtotal 1,339.61
Taxes and Fees 80.38
Total 2,419.99
Payment Method(s) Used:
VISA DEBIT - 4196 1,419.99

7769 06 1438 06/31/20 02:37 PM 03102

 

 

31
21 Page 32 of 76
00506-PLM-SJB ECF No. 1, PagelD.32 Filed 06/17/
Case 1:21-cv- -

MUSKE
D4 / HARYEY STREET
MUSKEGON > ME 4ag4q4

Tf you have quest ions regarding the
Charges on your receipt, please
eaafl us at:

WX fy Sntendacnsrds cig

CELA

hercharsdlse Return;

12°6" TIMBRCRST JTRIM 3/4

1469696 64 95.08 325. 12-

ORIG STORE: 3192 6 1438 08/31/2520

TOTAL 325. 12-

TAX STATE of ME 6% 18.51-

TOTAL SALE 344.63

US Debit 4196 344.63-

EFT Debit 11/23/26 Mh y7

— : NBG PRIMARY 4007
DP inserted

avooo00ngBaga7

TC - 7ded40c03-45 £6 18-5

TOTAL RUMBEW Uf ITtHG 2 x4

THANK YOU, YOUR CASHIER. e114
$8780 25 O15 W220 11-3084 Sinz

ee

32
Case 1:21-cv-0 - -
0506-PLM-SJB ECF No.1, PagelD.33 Filed 06/17/21 Page 33 of 76

Use Your < 2%
816 CARD REBATE
ME”

MENARDS — MUSKEGON
5487 HARVEY STREET
MUSKEGON, MI 49444

KEEP YOUR RECEIPT
RETURN POLICY VARIES BY PRODUCT TYPE

Unless noted below allowable returns for
{tens on this receipt will be in the fore
of an in store credit youcher if the
return is done after Ozyzt/2t

If you have quest tans regarding the
charges on your receipt, please

email us at:
MUSK frrontend@menards .co®

a

Sale Transaction

SDS4DRILLBIT 1/2°X6"
2 @.27

2363004 a 16.54
TAPCON 1/2 X 4 HAH 10CT

326970 2 034.48 68.96
DRL PLATE RAFTER TIE

2273461 17 00.59 10.63
CONCRETE HIX

4891030 6 63.9 19.80
TOTAL 115.3
TAX STATE OF HI 6% 6.52
TOTAL SALE 122.8

US Debit 4196 122.38

€FT Debit 11/23/20 12:05:23
Refe 120511231042 PRIMARY ACCT
Chip Inserted . ;
a0000000980840

TC - e2d0df 4150866289

TOTAL NUMBER OF ITEHS = 21

THE FOLLOWING REBATE RECEIPTS WERE
PRINTED FOR THIS TRANSACTION:

617
THANK YOU, YOUR CASHIER, Renee

47433 08 3535 11/23/20 12:04PM 3102

33
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.34 Filed 06/17/21

 

MENARDS - MUSKEGON
8487 HARVEY STREET
MUSKEGON, MI 49444

 

Uniass noted below 2°“ ceat 3 “ete oe

Ceugg an ihis recelat will ce ic the s

at an in store credit voucher if the
return 43 done after 02/23/21

If you have 88295 eget ga ire
charges Gf 32." "ese"St, © S385
ang” od a:

WSK poo tar caterer dS 00m

HELIN BIEN

Saie Iransection

 
  

Z 67989

edei emuaTR SPF PICK

sary 9 818.88 58.3”
=> 3 ORDER

a" 36.37
“is STATE OF MI 8 9.42
"TAL SALE 80.33
us debit 4196 80.38
EFT Debit 1125/20 11312345
Sef W222, are. MCT

Gits wig. ie~
alc AQ00G8GRI6
TC ~ 2el82beab ic ica
TOUAL NUMBER OF Trews = 9
WE FoecCaats aieave neck PTS HERE
PRIVEE FOX i786 TRANSACTION:
alt
cr
‘(Hawk OU, YOUR CASHIER, ali

40871 34 9092 11/25/26 14s VERM S102

wee YOu og 5. 2%
oe we REBATE

MENARD HUSKEGUN

34

Page 34 of 76
7 ag
/ /

1d cum

CARA

Wershandise Return
SOS+ORTLLGIT 1/2"X6"
2363004

8.27
ORIG Store; 5102 8 3595 11/23/2020“
SOS+ORTLLBTT /2"%6"

2363004

8.27-
ORIG Store: 102 8 3595 11/23/2029

TOTAL 16,54.
TAX STATE og HI 6x 0.99-
TOTAL Sare 17,53-
17,53-

CHANGE 17.53

TOTAL NUMBER OF TiEMS = 2

THANK You, your CASHIER, Jennifer

38843 60 9903 11/27/26 TEST9AM 3102

35
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.36 Filed 06/17/21

ar a
MENARDS - MUSKEGON

5407 HARVEY STREET
MUSKEGON, MI 49444

KEEP YOuk RECEIPT
RETURN POLICY VARIES By PREGUCT Type

_.Unlees noted beloe allowable returns for
. “ftaesion this receipt will be ‘fn the fore
‘of an tn store cradit voucher {f the
retum 18 done after 02/28/21

Tf you have questions regarding the
Mees On your receipt, please
email us at:
HUSK frantendtesnards .com

FULT

Sale Transact ion

HoH PEANUT

2734247 . 2.98 aT
ORDER 0658

248-20° #28BTR SPF ~PICK

1021849 2 028.59 $8.18
END OF ORDER

Tom ai 89 1g
TAK STATE OF ME 8S 3.55
TIAL Soe 85.71
US Debit 4196 bial

EFT Gebtt ®, 11/28/ 51:08
fete 1381126102 “ORY acc
Chip Inserted

TC - SafcObect 1eebess
(OTAL NUMBER OF ITiw#S = 3 .

THANK YOU, YOUR CASHIER, Tiffany
40408 07 9878 = 11/28/20 09:50PM 3102

36

Page 36 of 76
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.37 Filed 06/17/21 Page 37 of 76

x J 3 q ¥. a \ 4 e t s¥ © Prices shown are valid today onty. MUSK 69212
“ORE # 3102 MUSK FAX: (231) 798-0025 CE ET
$7 Harvey Street EMAIL: MUSKBuildingMateriale@menards.com in

askegon, MI 49444

 

PICKING LIST - GUEST COPY | GUEST NAME - ADDRESS - PHONE
PAGE 10F 1

SCLD BY: WILLIAN H.
DATE: 22/62/20

 

 

 

 

 

 

ae

ere Lg SKU
3 BACH 2z4-6' spr "stub 102-1075

 

 

   

 

 

TO AVOID PRODUCT NOT BEING AVAILABLE ON A LATER DATE
PLEASE SE PICK UP UP ALL MERCHANDISE op AY. po HANIC YOU.

 

sob To gamed pi —— pe aes listed above may eed quantities
, mie immnedialely, Fade a ok wpa naa & este mina pu oF eet ee k a
ca wi 10

=e iggy Farce wy os ha pn ony wl ae addin wo Pica Dorary prclecenrpitaatiay.
at Lustructions:

Take this plcking ilst to a cashier to pay for the merchandise.

Enter the outside yard to pick up your merchamsise. (Ail vehicles are subject to inspection.) PRE-TAX TOTAL: 11.97
Load your merchandine. (Menards Team im Members wilt gladly help yoo load your material :

 

 

 

but Ware ching be a pee for darange te your vebicie.)
yard, present this lst ¢9 the te Attendaxt, [hein

eae ne yue.). ia ,

Sign the Cais Attencleat’s signature jd verifying see've waded Wr cl die.

asurence does not allow us to tie down or secure your load, wank lid, etc. Fery our cogvenignce, we nupply twine hut you will have 19 decide whether or not your

$ secure and if the twine supplied is strong enough. Hf you do not believe the twine wil goles Mroge saaral vat be puschasod inne the the'Stiire:

DTHE iD. CAR X. All retums are subject io Menards’ posted retun policy. In consideration for Menarts low prices you agree
“any ise purchased by you ts defective, Menarcs will agree to exch the ov refund the p price based on the form of original payment.
gree that there shall be no olleer remedy available to you, IF there ia & warranty provided by the manufscrarer, that warranty shall govern your rights and Menards shal!
ting the product “AS 1S." Oral statements do not constituse warranties, and are nota part of chis contract. The gucst agrees agrees lo inspect all merchandise prior Wo installing
ag t. UNDER NO CIRCUMSTANCES SHALL MENARDS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES,

ARDS MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
CHANDISE, on under ts applicable Consureror Comarca Acheson ee areal sed by arbiation adminisered by the American
wiion A dation under its applicabl i Arbitrati Rules, and ju on the award a —— bi 8) may be entered in any

having psnsdiction thereof. The guest agreca io these tras and conditions tiroagh p se of
THAI

SISNOTARECEIPT GATE ATTENDANT.SCAN HERE os ii

 

 

 

 

 

37
Case 1:21-cv-00506-PLM-SJB

ECF No. 1, PagelD.38 Filed 06/17/21 Page 38 of 76

Lige-Your glee: 2%
BIG CARD gypie rewA TH
CEs

MENARDS - MUSKEGON
S487 HARVEY STREE!
~ MUSKEGON. MI 49444

Keep YOUR RECEIPT
“S RETURN POLICY VARIES BY PRODUCT TYPE -
“Untéss noted below eilovable returns for
items on this recefot wi Vee, An the form
of an in slore cred't-adiaoherik.che ,
return is done after 03/07/21

If you have questions regarding the
chargés Gn your receipt, please

venail us at)
wanete c

A

_ Sale Transaction

 

 

PINE 6PML 36LH 8 -

4112513 129.99
PINE 6PNL 30LH *
4112507 119,99
TOTAL . 249,98
TAX STATE OF WI 6% 15.00
TOTAL SALE 264.98
CERTIFICATE- -BARCODED 204.00
4442048978

Remaining Balance: $0.00
CERT IFICATE-BARCODED 10.77
646848717

Remaining Balance: $0.06
CERTIFICATE-BARCODED 50.21
4444448716

Remaining Balance: $121.39

TOTAL SAVINGS 20.00

TOTAL NUMBER OF TYEMS = = 2

THANK YOU, YOUR CASHIER, Sue

T7169 05 4166 12/07/20 67 49PM 4102

38
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.39 Filed 06/17/21 Page 39 of 76

1346 3102

x7

- ae
LefUSF22 Yk

1c
J

SSuc EAR-CODED ©
3 W233380963
27a

_ sgyaaya mapors so 1807 40f apqpsuodsas jou SESAELS i
psv2 aSs8K ETTETS uo puomdod sof pyyns ron ors Aim wy poRunyo 40 poxsrye fj POS
ay ony “yon app fo tam 249 ye pornvesse 5x6 ox 210 A021 ‘aajedia jou op spunf BuyAyapun
| pun yoy.) sounpog pasnun 10f punfes ysto Of “pws YB 40 ys 40f opqousepres pM YON)
a1 SENBELS dup
1p asypunyosayy Sussnyoind 40.5 POD

YOO] MpIMcy BypUMDYyDLa/AY

 

 

 

(i

 

|

 

39
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.40 Filed 06/17/21 Page 40 of 76

iSSve &

aa ‘Byoays uajoys 40 ys0j of: apqisuodsas 104 GILES
pao PRION) IETTIT uo suaudod sof pyva sony Kom dew uz padsoyo 40 poseye fy pros
RPI) spoyo mg fo asm oy Wiis pawyooss s20f ou aim alayy “andxe jou op spunf Suihsopun
pun yoru) 2ouupey pasmum sof punfor yen ON) “Spswo If3 40 ysis sof mqmuisepes jou YIdY;D

21015 .GEETBELS Cup
IV asipupyosapy Buiswyoing 40,F peop

YOY.) Mpaa) asypumyaiaypy

"

hy Seen
y=
Ud
Ww

™

il

 

40
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.41 Filed 06/17/21 Page 41 of 76

Use Your --aggh) 2%
8G CARD , REGATE
2.

EASES

MENARDS - MUSKEGON
5487 HARVEY STREET
MUSKEGON, MI 49444

KEEP YOUR RECEIPT
RETURN POLICY VARIES BY PRODUCT TYPE

Unless noted below allowable returns for
iteas on this receipt wil) be in the form
of an in store credit voucher if the
return is done after 03/09/21

If you have questions regarding the
charges on your receipt, please
email us at:

MUSK f rontend@menards com

UROL

Merchandise Return

PFJ PINE BRICK MLD 160

4171595 2 07,59 15. 18-
ORIG STORE: 3102 7 5361 08/27/2020 C
TSSUE BAR-CODED CK NO: #e#868357} GC

16.09 NT
TOTAL 0.91
TAX STATE OF MI 6% 0.91-
TOTAL SALE 0.00

TOTAL NUMBER UF ITEMS = 3

GC = Gift Cards and/or Merchandise
Credit Checks are non-refundable.

See wenards.com for return policy details
THANK YOU, YOUR CASHIER, Ali

40571 60 2947 = 12/09/20 0B: 35AM Siu2

41
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.42 Filed 06/17/21 Page 42 of 76

Uve Your i“ e 2%
GIG CARD | REBATE
&

MENARDS —- MUSKEGON
5487 HARVEY STREET
MUSKEGON, MI 49444

KEEP YOUR RECELPT
REIURN PULJCY VARIES BY PROOUL! fYPE

Uiless noted beluw allowable returis for
items un this receipt wil] be in the fure
of an jn ature credit voucher {f the
reiuin 4s done after 03/09/21

Tf yuu have questions vegarding the
charges on your receipt, please

email us at:
HUSK frontend@menards .cum
Sale Transaction
Wel 2G. SWiTCHPLATE
NW 2 0.989 1.38
WH ITOG/IVECIR WALLPLATE
3713329 1.49
WH 1G DECOR PLATE
3713187 2 0.49 0.98
WH 2G DECOR PLATE
° 3713213 0.99
TOTAL 4.04
TAX STATE OF Hl BX 0.28
TOTAL SALE BH
3

CERTIFICATE: BARCOUED
94EESEROES

Resatning Balance: $28.42
TOIAL NUMBER OF TEMS = = 6

THANK YOU, YOUR CASHIER, Nesar
40411 08 9677 = 12/08/2) 12:37PM 4102

42
Case 1:21-cv-00506-PLM-SJB

ECF No. 1, PagelD.43 Filed 06/17/21 Page 43 of 76

 

MENARDS . MUSKEGON
548/ HARVEY SIRELT
MUSKEGON, MI 49444

KEEP YOUN RECEIPT
REGURM PULICY VARIES BY fnuth LP
Uniess noted below allovable returns fur
Uems car this receipt wil] be in the form

if a in slove credit voucher if the
return 78 done after 03/09/21

Tr you have quest uns regardtay the
charyes on your receipt, please
egall us at:

HUSK Prantendimenards cow

ANCHE LRN

Sale Transact ius

HH 4G SHLAA PLALE

3419093 i.99
WH 2G SHA CHPLATL

JOM 2 40.89 1.6
ISA i8) SW Sh (GH-WH

3637495 3. 62.99 4.87
WH ISA GP GROUNDED SWITE

SeeT Hy 4 80,58 2.32
aH SA COMM 3W SLIM

9632085 2.09
TWA 7.05
AX STATE Gh HY BY 1.06
TOTAL SALE 18.73
CERTER AGATE BAKCODER Wall
6444448065 Ps

Rematiing Ba lance
(OVAL WUNBEK uF TiEHs = 1)

THANK YOU, TUUK CASHIER, Kin
403405 496/ 12/09/20 08:21AM 10Z

43
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.44 Filed 06/17/21 Page 44 of 76

Use Your «sgely., 2%
BIG CARD | REGATE
7
&

MENARDS —- MUSKEGON
5487 HARVEY STREET
MUSKEGON, MI 49444

KEEP YOUR RECEIPT
RETURN POLICY VARIES BY PRODUCT TYPE

Unless noted below alionable returns for
items on this receipt wil] be in the form
of an in store credit voucher if the
return is done after 03/09/21

Tf you have questions regarding the
charges on your receipt, please

. emai] us at:
MUSKf rontendésenards .coa

UUUEA AM

Sale Transaction

WH ISA GFCI

3637142 2 413.29 26.58
TOTAL 26.58
TAX STATE OF MI 6% 1.59
TOTAL SALE 28.17
CERTIFICATE-BARCODED 28.17
FERREEHIOS,

Resaining Balance: $1.15
TOTAL NUMBER OF ITEWS = 2

THANK YOU, YOUR CASHIER, Brandt
#20 22 3780 12/09/20 01:09PM 3102

44
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.45 Filed 06/17/21 Page 45 of 76

If the Defendant Zachary Jenkins, No. 1, was able to recognize the Plaintiff on December
9% 2020, with an alert from the AnyVision system they have in place, why wouldn’t the system
pick up any of the other seven times the Plaintiff made a visit to the store during the time frame
between September to December of 2020. The Plaintiff even shopped the morning of the
incident at approximately 800 HOURS, See (Exhibits 19-21; dated and time stamped receipts)
with no issues entering or exiting the store. Defendant Jennifer AKA “Jen” Last name unknown,
also indicated the Plaintiff gave her a tangible piece of evidence, his business card. In which she
said, “she threw it away”. If an individual is being “sexually harassed” and someone gives you a
piece of their identity any reasonable person would have or should have known to report that to

authorities immediately, not 3 months later.

In conclusion, there was no intent to steal from Menards. Clearly, the Plaintiff had the

funds available along with in-store credits.

There was NEVER a sexually harassment claim brought up to the Plaintiff, followed by a
banning from the Menards store(s). This came as surprising news following the incident that

occurred on December 9%, 2020.

45
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.46 Filed 06/17/21 Page 46 of 76

IV.

FIRST CAUSE OF ACTION

Count-I

THE DEFENDANTS VIOLATED THE PLAINTIFF’S FIRST AMENDMENT RIGHTS
TO PETITION THE GOVERNMENT FOR THE REDRESS OF GRIEVANCES, TO
PEACEFULLY ASSEMBLE (FREE ASSOCIATION) TO PRACTICE HIS SON OF MAN
SECULAR RELIGIOUS BELIEFS, AND TO BE FREE FROM RETALIATIONS, AND
TO BE FREE FROM ILLEGAL AND UNLAWFUL SEARCH AND SEIZURE IN
VIOLATION OF THE FOURTH AMENDMENT WHERE THE PLAINTIFF
SUFFERED EMOTIONAL AND PHYSICAL DISTRESS WHEN DEFENDANTS
LIBELED AND SLANDERED THE PLAINTIFF TO BE FREE FROM FALSE
IMPRISONMENT AFTER BEING ACCUSED OF RETAIL FRAUD AND THEFT.

1. Defendant Regional Manager of Security Zachary Jenkins, No.1., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant General Manager Robert James
Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant
Employee of Menards Darrell James Smith, No.4., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful
and illegal seizure, in which a reasonable person knew or reasonably should have known was a

violation of the plaintiff's state statutory and constitutional rights.

2. Defendant Regional Manager of Security Zachary Jenkins, No.1., on December 9,

2020, arrested the plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the

46
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.47 Filed 06/17/21 Page 47 of 76

plaintiff in their Lost and Prevention Room with Defendant General Manager Robert James
Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant
Employee of Menards Darrell James Smith, No.4., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful
and illegal search, in which a reasonable person knew or reasonably should have known was a

violation of the plaintiff's state statutory and constitutional rights.

3. Defendant Regional Manager of Security Zachary Jenkins, No. 1., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant General Manager Robert James
Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant
Employee of Menards Darrell James Smith, No.4., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a),that violated the plaintiff's Fourth Amendment Rights, to be free from an
unlawful and illegal seizure, in which a reasonable person knew or reasonably should have

known was a violation of the plaintiff's state statutory and constitutional rights.

47
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.48 Filed 06/17/21 Page 48 of 76

4. Defendant Regional Manager of Security Zachary Jenkins, No.1., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant General Manager Robert James
Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant
Employee of Menards Darrell James Smith, No.4., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to be free from an
unlawful and illegal search, in which a reasonable person knew or reasonably should have

known was a violation of the plaintiff's state statutory and constitutional rights.

5. Defendant Regional Manager of Security Zachary Jenkins, No. 1., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant General Manager Robert James
Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant
Employee of Menards Darrell James Smith, No.4., then blocked the doorway and refused to
allow plaintiff to leave Veaaaa at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary Jenkins No.1.,
then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from

ever being allowed to shop at a Menards Store again or going on to their premises to shop that

48
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.49 Filed 06/17/21 Page 49 of 76

violated the plaintiff’s Fourth Amendment Rights, to be free from an unlawful and illegal
seizure, in which a reasonable person knew or reasonably should have known was a violation of

the plaintiff's state statutory and constitutional rights.

6. Defendant Regional Manager of Security Zachary Jenkins, No. 1., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant General Manager Robert James
Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant
Employee of Menards Darrell James Smith, No.4., then blocked the doorway and refused to
allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and
falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary Jenkins No.1.,
then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from
ever being allowed to shop at a Menards Store again or going on to their premises to shop that
violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search,
in which a reasonable person knew or reasonably should have known was a violation of the

plaintiff's state statutory and constitutional rights.

7. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the

plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security

49
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.50 Filed 06/17/21 Page 50 of 76

Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

8. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9,
2020, arrested the plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

9. Defendant Assistant General Manager Robert James Saena, No.2., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located

at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail

50
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.51 Filed 06/17/21 Page 51 of 76

Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable
person knew or reasonably should have known was a violation of the plaintiff's state statutory

and constitutional rights.

10. Defendant Assistant General Manager Robert James Saena, No.2., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable
person knew or reasonably should have known was a violation of the plaintiff's state statutory

and constitutional rights.

11. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located

at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail

51
Case 1:21-cv-00506-PLM-SJB ECF No. 1, PagelD.52 Filed 06/17/21 Page 52 of 76

Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Assistant General Manager Robert James Saena, No. 2., then Trespassed the plaintiff in
violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at
a Menards Store again or going on to their premises to shop that violated the plaintiffs Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

12. Defendant Assistant General Manager Robert James Saena, No. 2., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Assistant General Manager Robert James Saena, No. 2., then Trespassed the plaintiff in
violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at
a Menards Store again or going on to their premises to shop that violated the plaintiff’s Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

52
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.53 Filed 06/17/21 Page 53 of 76

13. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiffs state statutory and

constitutional rights.

14. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9,
2020, arrested the plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff’s state statutory and

constitutional rights.

15. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9,

2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the

53
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.54 Filed 06/17/21 Page 54 of 76

plaintiff in their Lost and Prevention Room with Defendant Regional of Security Zachary
Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located at 5487
Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned
the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

16. Defendant Employee of Menards Daniel Ralph Herrera, No.3., on December 9, 2020,
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable
person knew or reasonably should have known was a violation of the plaintiff's state statutory

and constitutional rights. -

17. Defendant Employee of Menards Daniel Ralph Herrera, No. 3., on December 9,

2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the

54
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.55 Filed 06/17/21 Page 55 of 76

plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Employee of Menards Daniel Ralph Herrera, No. 3., then Trespassed the plaintiff in violation of
MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards
Store again or going on to their premises to shop that violated the plaintiff's Fourth Amendment
Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew or

reasonably should have known was a violation of the plaintiff's state statutory and constitutional

rights.

18. Defendant Hiopieves of Menards Daniel Ralph Herrera, No. 3., on December 9,
2020, arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Employee of Menards Daniel Ralph Herrera, No. 3., then Trespassed the plaintiff in violation of
MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards
Store again or going on to their premises to shop that violated the plaintiff's Fourth Amendment

Rights, to be free from an unlawful and illegal search, in which a reasonable person knew or

55
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.56 Filed 06/17/21 Page 56 of 76

reasonably should have known was a violation of the plaintiff's state statutory and constitutional

rights.

19, Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020,
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably Srl have known was a violation of the plaintiff's state statutory and

constitutional rights.

20. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020,
arrested the plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably mil have known was a violation of the plaintiff's state statutory and

constitutional rights.

56
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.57 Filed 06/17/21 Page 57 of 76

21. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020,
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable
person knew or reasonably should have known was a violation of the plaintiff’s state statutory

and constitutional rights.

22. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020,
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's
Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable
person knew or reasonably should have known was a violation of the plaintiff's state statutory

and constitutional rights.

57
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.58 Filed 06/17/21 Page 58 of 76

23. Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020,
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Employee of Menards Darrell James Smith, No. 4., then Trespassed the plaintiff in violation of
MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards
Store again or going on to their premises to shop that violated the plaintiff's Fourth Amendment
Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew or
reasonably should have known was a violation of the plaintiffs state statutory and constitutional

rights.

24, Defendant Employee of Menards Darrell James Smith, No. 4., on December 9, 2020,
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., then blocked the doorway and refused to allow plaintiff to leave located
at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant
Employee of Menards Darrell James Smith, No. 4., then Trespassed the plaintiff in violation of

MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards

58
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.59 Filed 06/17/21 Page 59 of 76

Store again or going on to their premises to shop that violated the plaintiff’s Fourth Amendment
Rights, to be free from an unlawful and illegal search, in which a reasonable person knew or

reasonably should have known was a violation of the plaintiff’s state statutory and constitutional

rights.

25, Defendant Norton Shores Police Officer Peyton E. Haney, No. 5., on December 9,
2020, assisted Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their
Lost and Prevention Room with the Norton Shores Police Officer, Peyton E. Haney, then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree,
in violation of MCL § 750.356c(1), that violated the plaintiff’s Fourth Amendment Rights, to be
free from an unlawful and illegal seizure, in which a reasonable person knew or reasonably

should have known was a violation of the plaintiff’s state statutory and constitutional rights.

26. Defendant Norton Shores Police Officer Peyton E. Haney, No.5., on December 9,
2020, assisted Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested
the plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the plaintiff in
their Lost and Prevention Room with the Norton Shores Police Officer, Peyton E. Haney, then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree,

in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth Amendment Rights, to be

59
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.60 Filed 06/17/21 Page 60 of 76

free from an unlawful and illegal search, in which a reasonable person knew or reasonably

should have known was a violation of the plaintiff's state statutory and constitutional rights.

27. Defendant Norton Shores Police Officer Peyton E. Haney, No.5., on December 9,
2020, assisted Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested
the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in
their Lost and Prevention Room with the Norton Shores Police Officer, Peyton E. Haney, then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree,
in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a),that violated the plaintiff’s Fourth Amendment Rights, to
be free from an unlawful and illegal seizure, in which a reasonable person knew or reasonably

should have known was a violation of the plaintiff's state statutory and constitutional rights.

28. Defendant Norton Shores Police Officer Peyton E. Haney, No. 5., on December 9,
2020, assisted Defendant Regional Manager of Security Zachary Jenkins, No. 1., and arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their
Lost and Prevention Room with the Norton Shores Police Officer, Peyton E. Haney, then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree,
in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in

violation of MCL § 750.349(b)(3)(a), that violated the plaintiff's Fourth Amendment Rights, to

60
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.61 Filed 06/17/21 Page 61 of 76

be free from an unlawful and illegal search, in which a reasonable person knew or reasonably

should have known was a violation of the plaintiff's state statutory and constitutional rights.

29. Defendant Norton Shores Police Officer Peyton E. Haney, No. 5., on December 9,
2020, assisted Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their
Lost and Prevention Room with the Norton Shores Police Officer, Peyton E. Haney, then
blocked the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in
Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree,
in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in
violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security
Zachary Jenkins No.1., and Defendant Norton Shores Police Officer Peyton E. Haney, No. 5.,
then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from
ever being allowed to shop at a Menards Store again or going on to their premises to shop that
violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal
seizure, in which a reasonable person knew or reasonably should have known was a violation of

the plaintiffs state statutory and constitutional rights.

30. Defendant Norton Shores Police Officer Peyton E. Haney, No. 5., on December 9,
2020, assisted Defendant Regional Manager of Security Zachary Jenkins, No.1., and arrested the
plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their

Lost and Prevention Room with the Norton Shores Police Officer, Peyton Haney, then blocked

61
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.62 Filed 06/17/21 Page 62 of 76

the doorway and refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon,
Michigan 49444, and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation
of MCL § 750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of
MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary
Jenkins No.1., and Defendant Norton Shores Police Officer Peyton E. Haney, No.5., then
Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever
being allowed to shop at a Menards Store again or going on to their premises to shop that
violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search,
in which a reasonable person knew or reasonably should have known was a violation of the

plaintiffs state statutory and constitutional rights.

31. Defendant Norton Shores Police Sergeant Todd R. Baker, No.6., on December 9,
2020, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the Defendant Regional Manager of Security Zachary Jenkins, No.1.,
and arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Employee of Menards Daniel Ralph
Herrera, No.3., then blocked the doorway and refused to allow plaintiff to leave located at 5487
Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth
Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

62
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.63 Filed 06/17/21 Page 63 of 76

32. Defendant Norton Shores Police Sergeant Todd R. Baker, No.6., on December 9,
2020, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the Defendant Regional Manager of Security Zachary Jenkins, No.1.,
and arrested the plaintiff in violation of MCL §764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Employee of Menards Daniel Ralph
Herrera, No.3., then blocked the doorway and refused to allow plaintiff to leave located at 5487
Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), that violated the plaintiff's Fourth

Amendment Rights, to be free from an unlawful and illegal search, in which a

reasonable person knew or reasonably should have known was a violation of the plaintiff's state

statutory and constitutional rights.

33. Defendant Norton Shores Police Sergeant Todd R. Baker, No.6., on December 9,
2020, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the Defendant Regional Manager of Security Zachary Jenkins, No.1.,
and arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Employee of Menards Daniel Ralph
Herrera, No.3., then blocked the doorway and refused to allow plaintiff to leave located at 5487
Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned
the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the plaintiff's Fourth

Amendment Rights, to be free from an unlawful and illegal seizure, in which a reasonable person

63
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.64 Filed 06/17/21 Page 64 of 76

knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

34. Defendant Norton Shores Police Sergeant Todd R. Baker, No.6., on December 9,
2020, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the Defendant Regional Manager of Security Zachary Jenkins, No.1.,
and arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Employee of Menards Daniel Ralph
Herrera, No.3., then blocked the doorway and refused to allow plaintiff to leave located at 5487
Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned
the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the plaintiff’s Fourth
Amendment Rights, to be free from an unlawful and illegal search, in which a reasonable person
knew or reasonably should have known was a violation of the plaintiffs state statutory and

constitutional rights.

35. Defendant Norton Shores Police Sergeant Todd R. Baker, No.6., on December 9,
2020, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the Defendant Regional Manager of Security Zachary Jenkins, No.|!.,
and arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Employee of Menards Daniel Ralph

Herrera, No.3., then blocked the doorway and refused to allow plaintiff to leave located at 5487

64
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.65 Filed 06/17/21 Page 65 of 76

Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned
the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager
of Security Zachary Jenkins No.1., then Trespassed the plaintiff in violation of MCL §
750,.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards Store
again or going on to their premises to shop that violated the plaintiff's Fourth Amendment
Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew or
reasonably should have known was a violation of the plaintiff's state statutory and constitutional

rights.

36. Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7.,on January 7,
2021, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the both of them Defendant Regional Manager of Security Zachary
Jenkins, No.1., in the cover-up of the December 9, 2020, arrest after Defendant Norton Shores
Police Lieutenant Mare D. Vanderstelt, No.7., contacted the plaintiff on January 4, 2021, once
the above named Defendants arrested the plaintiff in violation of MCL § 764.16(d) at the
Menards Store and placed the plaintiff in their Lost and Prevention Room with Defendant
Regional Manager of Security Zachary Jenkins, No.1., and Defendant Norton Shores Police
Officer Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave
located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff
of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state

statutory and constitutional rights.

65
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.66 Filed 06/17/21 Page 66 of 76

37. Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January
7, 2021, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the both of the Defendant Regional Manager of Security Zachary
Jenkins, No.1., in the cover-up of the December 9, 2020, arrest after Defendant Norton Shores
Police Lieutenant Marc D. Vanderstelt, No.7., contacted the plaintiff on January 4, 2021, once
the above named Defendants arrested the plaintiff in violation of MCL §764.16(d) at the
Menards Store and placed the plaintiff in their Lost and Prevention Room with Defendant
Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager Robert
James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., Defendant
Employee of Menards Darrell James Smith, No.4., and Defendant Norton Shores Police Officer
Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff to leave
located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff
of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff’s state

statutory and constitutional rights.

38. Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January
7, 2021, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the both of the Defendant Regional Manager of Security Zachary
Jenkins, No.1., in the cover-up of the December 9, 2020, arrest after Defendant Norton Shores
Police Lieutenant Marc D. Vanderstelt, No.7., contacted the plaintiff on January 4, 2021, once

the above named Defendants arrested the plaintiff in violation of MCL § 764.16(d) at the

66
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.67 Filed 06/17/21 Page 67 of 76

Menards Store and placed the plaintiff in their Lost and Prevention Room with Defendant
Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager Robert
James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant Norton Shores
Police Officer Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff
to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a),that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiffs state

statutory and constitutional rights.

39. Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January
7, 2021, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the both of the Defendant Regional Manager of Security Zachary
Jenkins, No.1., in the cover-up of the December 9, 2020, arrest after Defendant Norton Shores
Police Lieutenant Marc D. Vanderstelt, No.7., contacted the plaintiff on January 4, 2021, once
the above named Defendants arrested the plaintiff in violation of MCL § 764.16(d) at the
Menards Store and placed the plaintiff in their Lost and Prevention Room with Defendant
Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager Robert
James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant Norton Shores

Police Officer Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff

67
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.68 Filed 06/17/21 Page 68 of 76

to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the

plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), that violated the
plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal search, in which a
reasonable person knew or reasonably should have known was a violation of the plaintiff's state

statutory and constitutional rights.

40. Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January
7, 2021, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the both of the Defendant Regional Manager of Security Zachary
Jenkins, No.1., in the cover-up of the December 9, 2020, arrest after Defendant Norton Shores
Police Lieutenant Marc D. Vanderstelt, No.7., contacted the plaintiff on January 4, 2021, once
the above named Defendants arrested the plaintiff in violation of MCL § 764.16(d) at the
Menards Store and placed the plaintiff in their Lost and Prevention Room with Defendant
Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager Robert
James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant Norton Shores
Police Officer Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff
to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the
Defendant Regional Manager of Security Zachary Jenkins No.1., and Defendant Norton Shores

Police Officer Peyton E. Haney, No.5., then Trespassed the plaintiff in violation of MCL §

68
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.69 Filed 06/17/21 Page 69 of 76

750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards Store
again or going on to their premises to shop that violated the plaintiff's Fourth Amendment
Rights, to be free from an unlawful and illegal seizure, in which a reasonable person knew or

reasonably should have known was a violation of the plaintiff's state statutory and constitutional

rights.

41. Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7., on January
7, 2021, directed and aided and abetted the Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., and assisted the both of the Defendant Regional Manager of Security Zachary
Jenkins, No.1., in the cover-up of the December 9, 2020, arrest after Defendant Norton Shores
Police Lieutenant Marc D: Vanderstelt, No.7., contacted the plaintiff on January 4, 2021, once
the above named Defendants arrested the plaintiff in violation of MCL § 764.16(d) at the
Menards Store and placed the plaintiff in their Lost and Prevention Room with Defendant
Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager Robert
James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant Norton Shores
Police Officer Peyton E. Haney, No.5., then blocked the doorway and refused to allow plaintiff
to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the
plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully
restrained and imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the
Defendant Regional Manager of Security Zachary Jenkins No.1., and Defendant Norton Shores
Police Officer Peyton E. Haney, No.5., then Trespassed the plaintiff in violation of MCL §

750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards Store

69
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.70 Filed 06/17/21 Page 70 of 76

again or going on to their premises to shop that violated the plaintiff's Fourth Amendment
Rights, to be free from an unlawful and illegal search, in which a reasonable person knew or

reasonably should have known was a violation of the plaintiff's state statutory and constitutional

rights.

42. Defendant Norton Shores City Administrator Mark C. Meyers, No.8., on December
30, 2020, had requested Norton Shores Police Chief Jon Gale, pursuant to the plaintiff's
December 24, 2020, E-Mail to direct Defendant Norton Shores Police Lieutenant Marc D.
Vanderstelt, No.7., to conduct an investigation into Defendant Norton Shores Police Officer
Peyton E. Haney, No.5., denial of the plaintiff's First Amendment Rights to Petition the
Government for the Redress of Grievances when she failed to include all the Defendants Names
who seized and searched the plaintiff in violation of the Fourth Amendment on December 9,
2020, and. took part in the illegal apprehension and arrest of the plaintiff in violation of MCL §
764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention Room with
Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant General Manager
Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and
Defendant Employee of Menards Darrell James Smith, No.4., and Defendant Norton Shores
Police Officer Peyton E. Haney, No.5., who then blocked the doorway and refused to allow
plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444, and falsely
accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL § 750.356c(1), that
violated the plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal
seizure, in which a reasonable person knew or reasonably should have known was a violation of

the plaintiff's state statutory and constitutional rights.

70
. Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.71 Filed 06/17/21 Page 71 of 76

43. Defendant Norton Shores City Administrator Mark C. Meyers, No.8., on December
30, 2020, had requested Norton Shores Police Chief Jon Gale, pursuant to the plaintiff's
December 24, 2020, E-Mail to direct Defendant Norton Shores Police Lieutenant Marc D.
Vanderstelt, No.7., on January 7, 2021, directed and aided and abetted the Defendant Norton
Shores Police Officer Peyton E. Haney, No.5., and assisted the both of the Defendant Regional
Manager of Security Zachary Jenkins, No.1., in the cover-up of the December 9, 2020, arrest
after Defendant Norton Shores Police Lieutenant Marc D. Vanderstelt, No.7., contacted the
plaintiff on January 4, 2021, once the above named Defendants arrested the plaintiff in violation
of MCL § 764.16(d) at the Menards Store and placed the plaintiff in their Lost and Prevention
Room with Defendant Regional Manager of Security Zachary Jenkins, No.1., Defendant
General Manager Robert James Saena, No.2., Defendant Employee of Menards Daniel Ralph
Herrera, No.3., and Defendant Employee of Menards Darrell James Smith, No.4., and Defendant
Norton Shores Police Officer Peyton E. Haney, No.5., who then blocked the doorway and
refused to allow plaintiff to leave located at 5487 Harvey Street, in Muskegon, Michigan 49444,
and falsely accused the plaintiff of Retail Fraud in the First Degree, in violation of MCL §
750.356c(1), and unlawfully restrained and imprisoned the plaintiff in violation of MCL §
750.349(b)(3)(a), and next the Defendant Regional Manager of Security Zachary Jenkins No.1.,
and Defendant Norton Shores Police Officer Peyton E. Haney, No.5., then Trespassed the
plaintiff in violation of MCL § 750.552(2)(a), that stopped the plaintiff from ever being allowed
to shop at a Menards Store again or going on to their premises to shop that violated the

plaintiff's Fourth Amendment Rights, to be free from an unlawful and illegal seizure, in which a

71
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.72 Filed 06/17/21 Page 72 of 76

reasonable person knew or reasonably should have known was a violation of the plaintiff's state

statutory and constitutional rights.

44, Defendant Employee of Menards Jennifer (a.k.a. Jen) Last Name Unknown, No.9., on
December 15, 2020, wrote a statement and libeled and slandered the plaintiff in violation of
MCL § 600. 2911(1), and accused the plaintiff of SEXUAL HARASSMENT on October 2,
2020, as stated on January 7, 2021, by Defendant Norton Shores Police Lieutenant Marc
Vanderstelt, No.7. : “The Norton Shores Police Department did not receive any report of
HARASSMENT by Mr. Jones from Menards before this report.” To aid and abet the Defendant
Regional Manager of Security Zachary Jenkins, No.1., in the cover-up of the December 9, 2020,
arrest that violated the plaintiff's First Amendment Rights to Petition the Government for the
Redress of Grievances, to Peacefully Assemble, (free association) to Practice his SON OF MAN
Secular Religious Beliefs, and to be free from Retaliations once the Defendants in violation of
the Fourth Amendment arrested the plaintiff in violation of MCL § 764.16(d) at the Menards
Store and placed the plaintiff in their Lost and Prevention Room with Defendant Regional
Manager of Security Zachary Jenkins, No.1., Defendant General Manager Robert James Saena,
No.2., Defendant Employee of Menards Daniel Ralph Herrera, No.3., and Defendant Employee
of Menards Darrell James Smith, No.4., and Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., who then blocked the doorway and refused to allow plaintiff to leave located at
5487 Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail
Fraud in the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and
imprisoned the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant

Regional Manager of Security Zachary Jenkins No.1., and Defendant Norton Shores Police

72
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.73 Filed 06/17/21 Page 73 of 76

Officer Peyton E. Haney, No.5., then Trespassed the plaintiff in violation of MCL §
750.552(2)(a), that stopped the plaintiff from ever being allowed to shop at a Menards Store
again or going on to their premises to shop that violated the plaintiff's Fourth Amendment
Rights, to be free from an unlawful and illegal seizure and search in which a reasonable person
knew or reasonably should have known was a violation of the plaintiff's state statutory and

constitutional rights.

45. Defendant Employee of Menards Hunter Czinder, No.10., on December 30, 2020,
wrote a statement in support of Defendant Employee of Menards Jennifer (a.k.a. Jen) Last Name
Unknown, No.9.,and libeled and slandered the plaintiff in violation of MCL § 600. 2911(1), and
accused the plaintiff of SEXUAL HARASSMENT on October 2, 2020, as stated on January 7,
2021, by Defendant Norton Shores Police Lieutenant Marc Vanderstelt, No.7. : “The Norton
Shores Police Department did not receive any report of HARASSMENT by Mr. Jones from
Menards before this report.” To aid and abet the Defendant Regional Manager of Security
Zachary Jenkins, No.1., in the cover-up of the December 9, 2020, arrest that violated the
plaintiff's First Amendment Rights to Petition the Government for the Redress of Grievances, to
Peacefully Assemble, (free association) to Practice his SON OF MAN Secular Religious Beliefs,
and to be free from Retaliations once the Defendants in violation of the Fourth Amendment
arrested the plaintiff in violation of MCL § 764.16(d) at the Menards Store and placed the
plaintiff in their Lost and Prevention Room with Defendant Regional Manager of Security
Zachary Jenkins, No.1., Defendant General Manager Robert James Saena, No.2., Defendant
Employee of Menards Daniel Ralph Herrera, No.3., and Defendant Employee of Menards

Darrell James Smith, No.4., and Defendant Norton Shores Police Officer Peyton E. Haney,

73
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.74 Filed 06/17/21 Page 74 of 76

No.5., who then blocked the doorway and refused to allow plaintiff to leave located at 5487
Harvey Street, in Muskegon, Michigan 49444, and falsely accused the plaintiff of Retail Fraud in
the First Degree, in violation of MCL § 750.356c(1), and unlawfully restrained and imprisoned
the plaintiff in violation of MCL § 750.349(b)(3)(a), and next the Defendant Regional Manager
of Security Zachary Jenkins No.1., and Defendant Norton Shores Police Officer Peyton E.
Haney, No.5., then Trespassed the plaintiff in violation of MCL § 750.552(2)(a), that stopped
the plaintiff from ever being allowed to shop at a Menards Store again or going on to their
premises to shop that violated the plaintiff's Fourth Amendment Rights, to be free from an
unlawful and illegal seizure and search in which a reasonable person knew or reasonably should

have known was a violation of the plaintiff's state statutory and constitutional rights.

V.
SECOND CAUSE OF ACTION
Count-II

THE PLAINTIFF SUE ALL THE ABOVE NAMED DEFENDANTS FOR FIVE
HUNDRED MILLION ($500,000.00) DOLLARS FOR COMPENSATORY AND
PUNITIVE DAMAGES FOR VIOLATION OF HIS FIRST AMENDMENT RIGHTS TO
PETITION THE GOVERNMENT FOR THE REDRESS OF GRIEVANCES, TO
PEACEFULLY ASSEMBLE (FREE ASSOCIATION) TO PRACTICE HIS SON OF
MAN SECULAR RELIGIOUS BELIEFS, AND TO BE FREE FROM RETALIATIONS,
AND TO BE FREE FROM ILLEGAL AND UNLAWFUL SEARCH AND SEIZURE IN
VIOLATION OF THE FOURTH AMENDMENT WHERE THE PLAINTIFF
SUFFERED EMOTIONAL AND PHYSICAL DISTRESS WHEN DEFENDANTS
LIBELED AND SLANDERED THE PLAINTIFF TO BE FREE FROM FALSE
IMPRISONMENT AFTER BEING ACCUSED OF RETAIL FRAUD AND THEFT

46. The plaintiff adopt and incorporate paragraphs 1 through 46 by reference as if those

paragraphs were fully set forth below and allege and reallege as follows:

74
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.75 Filed 06/17/21 Page 75 of 76

47. The plaintiff sue all the above named Defendants for Five Hundred Million
($500,000.00) Dollars for compensatory and punitive damages for violation of his First
Amendment Rights to petition the Government for the redress of grievances, to peacefully
assemble (free association) to practice his Son of Man secular religious beliefs, and to be free
from retaliations, and to be free from illegal and unlawful search and seizure in violation of the
Fourth Amendment where the plaintiff suffered emotional and physical distress when
Defendants libeled and slandered the plaintiff to be free from false imprisonment after being

accused of retail fraud and theft.

75
Case 1:21-cv-00506-PLM-SJB ECF No.1, PagelD.76 Filed 06/17/21 Page 76 of 76

RELIEF REQUESTED

WHEREFORE, foregoing reasons the Plaintiff Larry Darnell Jones, respectfully moves
this honorable court to award him Five Hundred Million ($500,000.000) Dollars, on his First,
Fourth and Fourteenth Amendment Rights and address all of his state law claims that violated

due process of law.

June 17, 2021

 

D’ Iberville, MS 39540
Ph. (517)-619-9067

76
